UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-1976


SALLY R. ROGERS,

                Plaintiff - Appellant,

          v.

BOARD OF EDUCATION OF PRINCE GEORGE’S           COUNTY;   PRINCE
GEORGE'S COUNTY EDUCATOR’S ASSOCIATION,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:11-cv-01194-PJM)


Submitted:   January 30, 2013             Decided:   February 1, 2013


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sally R. Rogers, Appellant Pro Se.     Robert Judah Baror, Linda
Hitt   Thatcher,   THATCHER   LAW  FIRM,   Greenbelt,   Maryland;
Christopher Mark Feldenzer, Jeffrey Elliot Rockman, SEROTTE
ROCKMAN AND WESTCOTT, PA, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Sally    R.    Rogers    appeals       from   the    district     court’s

order dismissing her complaint for failing to state a claim.

Rogers sued the Board of Education of Prince George’s County

because she believed that she was the victim of a hostile work

environment because of her race.                      She also claimed that the

Prince George’s County Educator’s Association, her union, acted

in     a   discriminatory          manner    when     she    attempted      to   file     a

grievance.       We affirm.

               This court reviews de novo a district court’s order

granting a defendant’s motion to dismiss for failure to state a

claim.        McCorkle v. Bank of Am. Corp., 688 F.3d 164, 171 (4th

Cir. 2012), petition for cert. filed (Dec. 4, 2012) (No. 12-

700).      When deciding a motion to dismiss under Fed. R. Civ. P.

12(b)(6),       the    district      court    “focus[es]        only   on    the      legal

sufficiency of the complaint.”                    Giarratano v. Johnson, 521 F.3d

298, 302 (4th Cir. 2008).               In doing so, the court “must accept

as     true    all     of    the    factual       allegations      contained     in     the

complaint.”          Erickson v. Pardus, 551 U.S. 89, 94 (2007).                        The

court does not have to accept the plaintiff’s legal conclusions

based on the facts or accept as true unwarranted inferences,

unreasonable conclusions or arguments.                      Giarratano, 521 F.3d at

302.       While a plaintiff’s complaint need only give fair notice

of the claim, Erickson, 551 U.S. at 93, a complaint may survive

                                              2
a motion to dismiss only if it “states a plausible claim for

relief” that “permit[s] the court to infer more than the mere

possibility of misconduct.”                 Ashcroft v. Iqbal, 556 U.S. 662,

679 (2009).

               To establish a prima facie case for a hostile work

environment claim, Rogers must show that the offending conduct

was:     (1) unwelcome; (2) based on her race; (3) sufficiently

severe or pervasive to alter the conditions of her employment

and    create    an    abusive      atmosphere;     and    (4)    imputable      to    the

defendant.       EEOC v. Central Wholesalers, Inc., 573 F.3d 167, 175

(4th Cir. 2009).             Rogers must also show that she subjectively

perceived the workplace environment as hostile and that it would

be    objectively       perceived     as    hostile   or   abusive.           Harris   v.

Forklift Sys., Inc., 510 U.S. 17, 21-22 (1993).

               We have reviewed the amended complaint and conclude

that    Rogers       failed    to   state    a    plausible      claim    for   relief.

Rogers failed to sufficiently allege that the offending conduct

was    based    on    her    race   and    sufficiently    severe        or   pervasive.

Accordingly, we affirm on the reasoning of the district court.

See Rogers v. Board of Educ. of Prince George’s Cnty., No. 8:11-

cv-01194-PJM (D. Md. July 27, 2012).                  We deny Rogers’ motion to

appoint counsel.             We dispense with oral argument because the

facts    and    legal       contentions     are   adequately      presented      in    the



                                             3
materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                    4